DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 05, 2020 have been fully considered but they are not persuasive. 
RE claim 1 and 11, the claims are amended to incorporate the feature of claims 2 and 12 which recites “increasing, by the processor, the count value when a repetition or a group of repetitions is transmitted;” With respect to this limitation, Applicants argue that the claim requires that a repetition “the count is not associated with transmission of the same data.”. In support of this Applicants state “This is recited in Claims 1, 2, 11 and 12, in which the count is not limited to the same data, but is applicable to even across groups of repetitions (e.g., groups of repetitions of different data). An illustrative and non-limiting example scenario is shown in FIG. 1 of the present application, where a counter is incremented over repetition sets of different data.”
However, Examiner wishes respectfully point out that the current phrasing of the claim limitation is at odds with this assertion. The claim as currently presented refers to two actions for a count value in the alternative. The count is incremented “when a repetition or a group of repetitions is transmitted”. Because of this, the claim does not explicitly require counting groups of repetitions. As such, the previously cited disclosure of Lei which is directed to maintaining a count of repetition of a same portion of uplink data fully anticipates this feature.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9-12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2020/0059322, Lei hereafter) in view of Wu et al. (US 2016/0182276, Wu hereafter).
RE claims 1 and 11, Lei discloses a method, comprising: performing, by a processor of an apparatus, a grant-free transmission to transmit at least one of repetitions to a network node (Paragraphs 80-81, UE is configured to send K repetitions of uplink data); initiating, by the processor, a count value when performing the grant-free transmission (Paragraph 82, the gNB after the initial transmission or after each repetition determines whether the uplink data is successfully received. If so the gNB sends information to the UE indicating as such. Paragraph 82 discloses this may be a DCI and/or UL grant. Paragraph 84 and 86 further discloses an ACK may be sent. Furthermore, a NAK may also be sent indicating unsuccessful reception.); increasing, by the processor, the count value when a repetition or a group of repetitions is transmitted (Paragraph 81 discloses that the UE is limited to K repetitions as tracked by a counter); determining, by the processor, whether the count value reaches a threshold value (Paragraph 81 discloses that the UE is limited to K repetitions. Paragraph 84 however discloses that in the event of an ACK, the repetitions are stopped before the count reaches K. Based further on paragraph 84, a NAK would cause the repetitions to continue.)
Lei does not explicitly disclose detecting, by the processor, that a poor channel condition is satisfied when the count value reaches the threshold value.
However, Wu teaches detecting, by the processor, that a poor channel condition is satisfied when the count value reaches the threshold value (Paragraph 37, if an MS fails to receive an acknowledgement to for a transmitted PDU, the PDU is repeated and a retransmission counter is incremented the and counter is checked against a threshold. If the counter reaches this threshold, the RLC of the MS may declare a radio link failure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei with the teachings of Wu since doing so would have been an obvious matter of design choice to modify the repetition feedback mechanism of Lei with the failure detection method taught by Wu, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of Lei already provides for monitoring of the status of an initial uplink transmission and each repetition via explicit feedback from a gNB. The teachings of Wu would provide for not only a detection of failure but an attempt to preserve the grant-free option for as long as a threshold number of transmissions would allow for.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 2 and 12, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Lei further discloses wherein the count value comprises a counter (Paragraph 81 discloses that the UE is limited to K repetitions as tracked by a counter. Paragraph 84 however discloses that in the event of an ACK, the repetitions are stopped before the count reaches K. Based further on paragraph 84, a NAK would cause the repetitions to continue.)
RE claims 5 and 15, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Lei further discloses resetting, by the processor, the count value in response to receiving a feedback from the network node (Paragraph 81 discloses that the UE is limited to K repetitions. Paragraph 84 however discloses that in the event of an ACK, the repetitions are stopped before the count reaches K. Based further on paragraph 84, a NAK would cause the repetitions to continue.)
RE claims 9 and 19, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Wu further teaches wherein the performing the channel recovery mechanism comprises triggering a radio link failure procedure (Paragraph 37, if an MS fails to receive an acknowledgement to for a transmitted PDU, the PDU is repeated and a retransmission counter is incremented. An RLC failure procedure is started if a threshold is reached).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei with the teachings of Wu since doing so would have been an obvious matter of design choice to modify the repetition feedback mechanism of Lei with the failure detection method taught by Wu, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of Lei already provides for monitoring of the status of an initial uplink transmission and each repetition via explicit feedback from a gNB. The teachings of Wu would provide for not only a detection of failure but an attempt to preserve the grant-free option for as long as a threshold number of transmissions would allow for.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 10 and 20, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Note that Wu further teaches wherein the performing the channel recovery mechanism comprises determining that a number of feedbacks received from the network node reaches a predetermined value, and determining that the poor channel condition is not satisfied (Paragraph 37, if an MS fails to receive an acknowledgement to for a transmitted PDU, the PDU is repeated and a retransmission counter is incremented. This teachings suggests the counter is per PDU. Thus an ACK would reset the counter and/or keep the counter at zero and thereby maintain a determination that a poor channel condition has not been satisfied. In this case, the “predetermined value” is interpreted to be 1.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei with the teachings of Wu since doing so would have been an obvious matter of design choice to modify the repetition feedback mechanism of Lei with the failure detection method taught by Wu, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of Lei already provides for monitoring of the status of an initial uplink transmission and each repetition via explicit feedback from a gNB. The teachings of Wu would provide for not only a detection of failure but an attempt to preserve the grant-free option for as long as a threshold number of transmissions would allow for.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Wu and further in view of Tabet et al. (US 2014/0098693, Tabet hereafter.
RE claims 3 and 13, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Lei in view of Wu does not explicitly disclose wherein the count value comprises a timer, and wherein the detecting comprises detecting that the poor channel condition is satisfied when the timer is expired.
However, Tabet teaches wherein the count value comprises a timer, and wherein the detecting comprises detecting that the poor channel condition is satisfied when the timer is expired (Paragraph 73 teaches that a RACH failure can be based upon a count of consecutive failed attempts or a number of failed attempts within a defined period of time. The tracking of a period of time indicates a timer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei in view of Wu with the teachings of Tabet since doing so would have been an obvious matter of design choice to substitute the failure determination method of Wu with that taught by Tabet, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 4 and 14, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Lei in view of Wu does not explicitly disclose increasing, by the processor, the count value when a grant-free transmission is failed, wherein the count value comprises a sliding window mechanism.
However, Tabet teaches increasing, by the processor, the count value when a grant-free transmission is failed, wherein the count value comprises a sliding window mechanism (Paragraph 73 teaches that a RACH failure can be based upon a count of consecutive failed attempts or a number of failed attempts within a defined period of time.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei in view of Wu with the teachings of Tabet since doing so would have been an obvious matter of design choice to substitute the failure determination method of Wu with that taught by Tabet, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Wu and further in view of Jactat et al. (US 2019/0357133, Jactat hereafter).
RE claims 6 and 16, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Lei in view of Wu does not explicitly disclose wherein the performing the channel recovery mechanism comprises transmitting a service request message to the network node.
However, Jactat teaches wherein the performing the channel recovery mechanism comprises transmitting a service request message to the network node (Figure 3, step 308)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei in view of Wu with the teachings of Jactat since doing so would have been an obvious matter of design choice since such a modification would have involved the mere application of a known technique of initiating channel recovery to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 7 and 17, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Lei in view of Wu does not explicitly disclose wherein the performing the channel recovery mechanism comprises transmitting a message to inform the network node of a grant-free configuration failure.
However, Jactat teaches  wherein the performing the channel recovery mechanism comprises transmitting a message to inform the network node of a grant-free configuration failure (Figure 3, step 308. Based upon the manner in which the system is shown, the transmission of this message is always the result of and thereby an indication of a grant-free failure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei in view of Wu with the teachings of Jactat since doing so would have been an obvious matter of design choice since such a modification would have involved the mere application of a known technique of initiating channel recovery to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claims 8 and 18, Lei in view of Wu discloses the method of claim 1 and apparatus of claim 11 as set forth above. Lei in view of Wu does not explicitly disclose wherein the performing the channel recovery mechanism comprises falling back to a grant-based operation
However, Jactat teaches wherein the performing the channel recovery mechanism comprises falling back to a grant-based operation (Figure 3, steps 306-311, the UE detects that data transmission has failed for some reason. The UE falls back to and performs transmission using a grant-based procedure.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatus of Lei in view of Wu with the teachings of Jactat since doing so would have been an obvious matter of design choice since such a modification would have involved the mere application of a known technique of initiating channel recovery to a piece of prior art ready for improvement. 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James P Duffy/Primary Examiner, Art Unit 2461